             Case 2:21-cv-00216-CKD Document 3 Filed 02/11/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    EDWARD THOMAS,                                        No. 2:21-cv-0216 CKD P
12                           Petitioner,
13               v.                                         ORDER
14    LYDIA A. VILLARREAL,
15                           Respondent.
16

17

18              Petitioner, a state prisoner proceeding pro se, has filed a petition for writ of mandamus.

19   Petitioner has not, however, filed a request to proceed in forma pauperis or paid the required

20   filing fee ($5.00). See 28 U.S.C. §§ 1914(a); 1915(a). Good cause appearing, IT IS HEREBY

21   ORDERED that:

22              1. Petitioner shall submit, within thirty days from the date of this order, an affidavit in

23   support of his request to proceed in forma pauperis or the appropriate filing fee; petitioner’s

24   failure to comply with this order will result in a recommendation that this action be dismissed;

25   and

26   /////

27   /////

28   /////
                                                            1
         Case 2:21-cv-00216-CKD Document 3 Filed 02/11/21 Page 2 of 2


 1            2. The Clerk of the Court is directed to send petitioner a copy of the in forma pauperis

 2   form used by this district.

 3   Dated: February 11, 2021
                                                       _____________________________________
 4
                                                       CAROLYN K. DELANEY
 5                                                     UNITED STATES MAGISTRATE JUDGE

 6

 7

 8   1
     thom0216.103
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
